DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Cornhill (US PGPub 2016/0278626) does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 1, 17 which recite, inter alia "a snare comprising a pair of free ends and an intermediate portion disposed between the pair of free ends, wherein the snare extends into the proximal opening of one push tube, up the length of the push tube, out the distal opening of that push tube, across the face of the distal balloon, into the distal opening of the other push tube, down the length of that push tube, and out the proximal opening of that push tube".  The closest prior art of record, Cornhill (US PGPub 2016/0278626) does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 37 and 38 which recite, inter alia "a snare comprising a pair of free ends and an intermediate portion disposed between the pair of free ends, wherein the snare extends into the proximal opening of the push tube, up the length of the push tube, out the distal opening of the push tube, back into the distal opening of the push tube, down the length of the push tube, and out the proximal opening of the push tube".  The novelty of this invention is the claimed snare configuration is used to manipulate tissue such that the tissue is brought towards the distal balloon (see Figures 69-70 and Paragraph 0292 of instant specification PGPub) and may be used to cauterize tissue (Paragraph 0296).
The closest prior arts of record Cornhill teach an endoscopic tissue system similar to that of Claims 1, 17, 37, and 38, in that the system includes a sleeve, a pair of push tubes, and a distal balloon secured to the distal ends of the push tube (see Figure 5), however Cornhill does not disclose the claimed snare configurations. 
Because none of the prior art documents of record teach an endoscopic snare system or method of use as recited in Claims 1, 17, 37, and 38, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 1, 17, 37, and 38 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771